Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 11-14 and 18-27 are pending.
7-10 and 15-17 are canceled. 

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-6, 11-14 and 18-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

5.	Applicant argue “…  Former Claim 17 as now embodied in independent Claim 13 recites in part that the disposing the plural conductive ink segments on the PC board includes disposing at least a first conductive ink segment on the PC board with at least one break in the first segment between respective ends of the first segment that are connected to respective pins on the PC board.  Nothing from Hovey has been alleged to read on the foregoing, and instead reliance has been placed on Figures 46-50 of Yoshida along with an allegation about those figures that apparently quotes from Yoshida's paragraph 444. However, none of those figures shows anything that is readily perceptible as a 

In response to the above argument, Applicant’s attention respectfully directed to figs. 17 and 18 of Yoshida depicted PCB circuit boards for forming electrodes 5, an operation unit 6, and a setting unit 7 for a code generation circuit 103. fig. 18(A) shows the upper surface pattern of the first circuit board 41, fig. 18(B) shows the bottom surface pattern of the first circuit board 41, fig. 18(C) shows the upper surface pattern of the second and third circuit boards, and fig. 18(D) shows the bottom surface pattern of the second and third circuit boards. For arranging the second circuit board and the third circuit board in the housing, by reversing the upper and bottom surfaces, a circuit board of the same specification can be used, for example. 

However, the newly introduce reference Bona et al.  (Pub. No. US 2013/0228628 A1) see fig. 11, depicted a printed circuit board (PCB) comprising PCB substrate 708 having circuitry traces 726a, 726b and 726c and an activation switch 706. A secure microcontroller 702 is coupled to the wire traces 726. Thus far, the PCBa is very similar to the PCBa described above in connection with fig. 5D. The PCBa also includes conductive connection regions, traces or pads 730, 740 disposed to align with and couple to conductors 750 of the display 600 and terminals of battery 704, respectively, for example. 



In response to the above argument “Applicant’s attention respectfully directed to the newly introduced reference Bona, see para. 0037 discloses the  connection circuitry 126 for connecting the major electronic components can be formed by, for example, a reductive method, e.g., copper etching or an additive method, e.g., printed conductive silver ink, which are two of the well-known number of processes available for providing the electrical connections for the electronics inlay 300. It should be appreciated that only one possible circuitry layout is illustrated in figs. 5A-5D and that other layouts may be used for connecting various illustrated components that will be readily apparent to those of ordinary skill in this art for example. 

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

6.	Claims 1-6, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hovey (US Pub. No. US 2018/0061383 A1) in view of Yoshida (US Pub. No. US 2020/0387265 A1), further in view of Bona et al. (Pub. No.: US 2013/0228628 A1, herein refer as to Bona).

As per claim 1, Hovey discloses a device (a computing device shown in figs. 1 and 5, for example), comprising: plural system components comprising at least a processor and storage accessible to the processor (fig. 6 depicted one or more processors or processing units 510, a system memory 520, and a bus that couples various system components (for example, signals from the overlying graphics plate layer 10, FSR plate 14, and LED plate 18 to the system memory 520 to the processor 16, for example).

Hovey failed to explicitly to disclose plural conductive ink segments that define a bit pattern to establish a key.

Yoshida discloses plural conductive ink segments that define a bit pattern to establish a key (fig. 46- fig. 50 depicted conductive pattern printed sheet 400 of PET resin having a thickness of 0.188 mm on which electrodes 5 are printed with conductive ink is bonded to the bottom surface 4 and the side surface of the housing bottom 201 of the code generation apparatus 111 with a double-sided adhesive tape, and furthermore,  As shown in fig. 46 to fig. 50,  , the code generation apparatus 111 can be set so that the first conductive patterns 81 and the second conductive patterns 82 be changed simply by changing the printing pattern of the conductive pattern printed sheet 400 by connecting selectively the conductive pattern printed sheet 400 having electrodes 5 and wiring printed thereon with conductive ink, with sheet connecting terminals 404 and circuit board connecting terminals 612(a), 612(b), and 612(c) of the circuit board 611, for example). 

Hovey and Yoshida are analogous art because they both are directed to a code generation apparatus used with an electronic device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hovey with the specified features of Yoshida because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Bona with the teaching of Hovey in order to enable switching of a Yoshida: para. 0009].

Hovey as Modified by Yoshida fails to explicitly disclose plural conductive ink segments that define a bit pattern to establish an encryption key for use by one or more of the plural system components, each conductive ink segment comprising respective first and second ends; and a respective pin disposed at each first and second end of each ink segment, wherein the device attempts to send electricity through each respective conductive ink segment via the respective pins disposed at the respective first and second ends of each respective conductive ink segment.  

However, Bona disclose plural conductive ink segments that define a bit pattern to establish an encryption key for use by one or more of the plural system components (para. 0026 discloses encryption key), each conductive ink segment (figs 5A-5D and furthermore para. para. 0037 discloses printed conductive silver ink, which are two of the well-known number of processes available for providing the electrical connections for the electronics inlay 300, for example) comprising respective first and second ends; and a respective pin disposed at each first and second end of each ink segment (fig. 5A-5D depicted connection circuitry 126 for connecting the major electronic components can be formed by, for example, a reductive method, e.g., copper etching or an additive method, e.g., printed conductive silver ink, which are two of the well-known number of processes available for providing the electrical connections for the electronics inlay 300, for example), wherein the device attempts to send electricity through each respective conductive ink segment via the respective pins disposed at the respective first and second ends of each respective conductive ink segment (fig. 10A, the display 600 includes conductive traces 626 for providing charge for selectively illuminating elements 620 and for aligning with conductive traces on the main PCB containing the remainder of the components of the electronics inlay. Furthermore, figs 10A, 11-11A depicted the PCB also includes conductive connection regions, traces or pads 730, 740 disposed to align with and couple to conductors 750 of the display 600 and terminals of battery 704, respectively, for example). 

Hovey and Bona are analogous art because they both are directed to Card for use in secure transactions and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hovey with the specified features of Bona because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Hovey and Yoshida with the teaching of Bona  in order to remotely Bona: para. 0002].

As per claim 2 as applied above in claim1, the modified device of Hovey as modified Yoshida and further modified by Bona discloses wherein the device attempts to send electricity through each of the conductive ink segments to identify the bit pattern (para. Abstract, para. 0002, 0005, 0010, 0014, 0026, 0030, 0055 of Yoshida, for example).
The same motivational statement applies as set forth above in claim 1. 

As per claim 3 as applied above in claim1, the modified device of Hovey as modified Yoshida and further modified by Bona discloses wherein the device identifies the bit pattern by identifying the presence or absence of current along each conductive ink segment of the plural conductive ink segments while attempting to send electricity though each conductive ink segment (para. fig. 46 to fig. 50 of Yoshida discloses the code generation apparatus 111 can be set so that the first conductive patterns 81 and the second conductive patterns 82 be changed simply by changing the printing pattern of the conductive pattern printed sheet 400 by connecting selectively the conductive pattern printed sheet 400 having electrodes 5 and wiring printed thereon with conductive ink, with sheet connecting terminals 404 and circuit board connecting terminals 612(a), 612(b), and 612(c) of the circuit board 611, for example).
The same motivational statement applies as set forth above in claim 1.

As per claim 4 as applied above in claim 3, the modified device of Hovey as modified Yoshida and further modified by Bona discloses, the device returns a first predetermined value for each conductive ink segment for which the absence of current is identified and returns a second predetermined value for each conductive ink segment for which the presence of current is identified (para. 0012 of Yoshida discloses for example, by the two methods below, as for the first and second conductive patterns 81 and 82 generated by the code generation apparatus 1, the codes can be identified as pattern codes and information can be acquired by code recognition apparatus 3), the returned predetermined values being used to identify the bit pattern, the first predetermined value being different from the second predetermined value (para. 0007 of Yoshida discloses arrangements of electrodes (conductors) forming the conductive patterns, for example). 
The same motivational statement applies as set forth above in claim 1.

As per claim 5 as applied above in claim 4, the modified device of Hovey as modified Yoshida and further modified by Bona discloses, wherein the bit pattern is loaded into a register as a bit array (para. 0673 of Yoshida, for example), the register established by volatile memory that does not store the bit array while in an off state (para. 0020, 0021 of Hovey, for example).  
The same motivational statement applies as set forth above in claim 1.

As per claim 6 as applied above in claim 5, the modified device of Hovey as modified Yoshida and further modified by Bona discloses, wherein the bit array indicates the encryption key (para. 0026 of Bona discloses encryption key, for example).
The same motivational statement applies as set forth above in claim 1.

As per claim 11 as applied above in claim 4, the modified device of Hovey as modified Yoshida and further modified by Bona discloses, wherein at least a first conductive ink segment of the plural conductive ink segments is printed with at least one break in the first segment (para. 0419 and 0444 of Yoshida, for example).
The same motivational statement applies as set forth above in claim 1.

As per claim 13, Hovey discloses a method, comprising: disposing plural conductive ink segments on a printed circuit (PC) board (fig. 4, paras. 0015, 0017 depicted circuit board and conductive ink, for example).

Hovey failed to explicitly to disclose the plural conductive ink segments defining a bit pattern to establish a key.

Yoshida discloses the plural conductive ink segments defining a bit pattern to establish a key (fig. 46- fig. 50 depicted conductive pattern printed sheet 400 of PET resin having a thickness of 0.188 mm on which electrodes 5 are printed with conductive ink is bonded to the bottom surface 4 and the side surface of the housing bottom 201 of the code generation apparatus 111 with a double-sided adhesive tape, and furthermore,  As shown in fig. 46 to fig. 50, the code generation apparatus 111 can be set so that the first conductive patterns 81 and the second conductive patterns 82 be changed simply by changing the printing pattern of the conductive pattern printed sheet 400 by connecting selectively the conductive pattern printed sheet 400 having electrodes 5 and wiring printed thereon with conductive ink, with sheet connecting terminals 404 and circuit board connecting terminals 612(a), 612(b), and 612(c) of the circuit board 611, for example).

Hovey and Yoshida are analogous art because they both are directed to a code generation apparatus used with an electronic device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hovey with the specified features of Yoshida because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Bona with the teaching of Hovey in order to enable switching of a Yoshida: para. 0009].

Hovey as Modified by Yoshida fails to explicitly disclose disposing the PC board within a protective housing of a device wherein the disposing the plural conductive ink segments on the PC board comprises disposing at least a first conductive ink segment on the PC board with at least one break in the first segment between respective ends of the first segment that are connected to respective pins on the PC board 

However, Bona disclose disposing the PC board within a protective housing of a device (fig. 5A-5D depicted connection circuitry 126 for connecting the major electronic components can be formed by, for example, a reductive method, e.g., copper etching or an additive method, e.g., printed conductive silver ink, which are two of the well-known number of processes available for providing the electrical connections for the electronics inlay 300, for example); wherein the disposing the plural conductive ink segments on the PC board comprises disposing at least a first conductive ink segment on the PC board with at least one break in the first segment between respective ends of the first segment that are connected to respective pins on the PC board (fig. 5A-5D depicted connection circuitry 126 for connecting the major electronic components can be formed by, for example, a reductive method, e.g., copper etching or an additive method, e.g., printed conductive silver ink, which are two of the well-known number of processes available for providing the electrical connections for the electronics inlay 300, for example).  

Hovey and Bona are analogous art because they both are directed to Card for use in secure transactions and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hovey with the specified features of Bona because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Hovey and Yoshida with the teaching of Bona  in order to remotely updateable electronic label devices and systems for displaying selected data [Bona: para. 0002].

As per claim 14 as applied above in claim 13, the modified device of Hovey as modified Yoshida discloses, wherein the protective housing also comprises a volatile register into which the bit pattern is loadable (para. 0060 of Yoshida discloses the apparatus may comprise a sheet, a thin plate, a coating, or a film covered with printing formed of a non-conductive material for blindfolding and/or protecting at least the said plurality of electrodes).
The same motivational statement applies as set forth above in claim.

7.	Claims 12, 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hovey (US Pub. No. US 2018/0061383 A1) in view of Yoshida (US Pub. No. US 2020/0387265 A1) and further in view of Bona et al. (Pub. No.: US 2013/0228628 A1, herein refer as to Bona) and further in view of Liersch et al. (US Pub. No.: US 2008/0254356 A1, hereinafter refer as to Liersch).

As per claim 12 as applied above in claim 1, the modified device of Hovey as modified Yoshida and further modified by Bona discloses all claimed language except for wherein the plural conductive ink segments are sealed in a protected housing within the device. 
However, Liersch discloses wherein the plural conductive ink segments are sealed in a protected housing within the device (para. 0014 discloses   the pc-board; the electronics unit may also include an electronics housing in which the pc-board with the attached sheet metal conductors can be placed. Finally, the pc-board holds a number of other electronics elements and a software for controlling or even for recognizing the battery pack can be loaded onto the pc-board. Additional components, in particular switches but also charge level indicators may also be connected with the pc-board. The pc-board is then, in particular, inserted into the electronic housing and the electronic housing is sealed using a resin such that the pc-board is positively connected with the electronics housing, for example). 

Hovey as Modified by Yoshida further modified by Bona and Liersch are analogous art because they both are directed to an electronics unit having a printed circuit board. 
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Liersch with the teaching of Hovey as Modified by Yoshida further modified by Bona in order to provide a battery pack, where the series connections of the battery cells to each other as well as the connection to the pc-board are simplified [Liersch: para. 0006].

As per claim 18, Hovey discloses a system component (a computing device shown in figs. 1 and 5, for example), comprising: a printed circuit (PC) board (fig. 4, paras. 0015, 0017 depicted circuit board and conductive ink, for example).
Hovey failed to explicitly to disclose a printed circuit (PC) board on which plural conductive ink segments are disposed.

However, Yoshida discloses a printed circuit (PC) board on which plural conductive ink segments are disposed (fig. 46- fig. 50 depicted conductive pattern printed sheet 400 of PET resin having a thickness of 0.188 mm on which electrodes 5 are printed with conductive ink is bonded to the bottom surface 4 and the side surface of the housing bottom 201 of the code generation apparatus 111 with a double-sided adhesive tape, and furthermore,  As shown in fig. 46 to fig. 50,  , the code generation apparatus 111 can be set so that the first conductive patterns 81 and the second conductive patterns 82 be changed simply by changing the printing pattern of the conductive pattern printed sheet 400 by connecting selectively the conductive pattern printed sheet 400 having electrodes 5 and wiring printed thereon with conductive ink, with sheet connecting terminals 404 and circuit board connecting terminals 612(a), 612(b), and 612(c) of the circuit board 611, for example). 
Hovey and Yoshida are analogous art because they both are directed to a code generation apparatus used with an electronic device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hovey with the specified features of Yoshida because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Bona with the teaching of Hovey in order to enable switching of a Yoshida: para. 0009].

Hovey as Modified by Yoshida fails to explicitly disclose the plural conductive ink segments defining a bit pattern, each conductive ink segment comprising respective first and second ends; a respective pin disposed on the PC board at each first and second end of each ink segment (figs 5A-5D and furthermore para. para. 0037 discloses printed conductive silver ink, which are two of the well-known number of processes available for providing the electrical connections for the electronics inlay 300, for example), the pins configured on the PC board for attempting to send electricity through each respective conductive ink segment via the respective pins disposed at the respective first and second ends of each respective conductive ink segment (fig. 5A-5D depicted connection circuitry 126 for connecting the major electronic components can be formed by, for example, a reductive method, e.g., copper etching or an additive method, e.g., printed conductive silver ink, which are two of the well-known number of processes available for providing the electrical connections for the electronics inlay 300, for example), 
 Hovey as Modified by Yoshida further modified by Bona failed to explicitly discloses a sealed housing that houses the PC board. 
plural conductive ink segments defining a bit pattern, each conductive ink segment comprising respective first and second ends; a respective pin disposed on the PC board at each first and second end of each ink segment (figs 5A-5D and furthermore para. para. 0037 discloses printed conductive silver ink, which are two of the well-known number of processes available for providing the electrical connections for the electronics inlay 300, for example), the pins configured on the PC board for attempting to send electricity through each respective conductive ink segment via the respective pins disposed at the respective first and second ends of each respective conductive ink segment (figs 5A-5D and furthermore para. para. 0037 discloses printed conductive silver ink, which are two of the well-known number of processes available for providing the electrical connections for the electronics inlay 300, for example).

Hovey as Modified by Yoshida further modified by Bona failed to explicitly disclose a sealed housing that houses the PC board.   
 However, Liersch discloses a sealed housing that houses the PC board (para. 0014 discloses the pc-board; the electronics unit may also include an electronics housing in which the pc-board with the attached sheet metal conductors can be placed. Finally, the pc-board holds a number of other electronics elements and a software for controlling or even for recognizing the battery pack can be loaded onto the pc-board. Additional components, in particular switches but also charge level indicators may also be connected with the pc-board. The pc-board is then, in particular, inserted into the electronic housing and the electronic housing is sealed using a resin such that the pc-board is positively connected with the electronics housing, for example). 

Hovey as Modified by Yoshida further modified by Bona and Liersch are analogous art because they both are directed to an electronics unit having a printed circuit board. 
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Liersch with the teaching of Hovey as Modified by Yoshida further modified by Bona in order to provide a battery pack, where the series connections of the battery cells to each other as well as the connection to the pc-board are simplified [Liersch: para. 0006].

As per claim 19 as applied above, the modified device of Hovey as modified Yoshida and further modified by Bona discloses, wherein the bit pattern establishes an encryption security key (para. 0026 of Bona discloses encryption key). 
 
As per claim 20 as applied above, the modified device of Hovey as modified Yoshida and further modified by Bona discloses wherein the PC board comprises a register in volatile memory into which the bit pattern is loadable for reading by a processor central processing unit (CPU) (para. 0020, 0021 of Hovey, for example).  

As per claim 21 as applied above, the modified device of Hovey as modified Yoshida and further modified by Bona discloses wherein the conductive ink segments are linear (para. Abstract, para. 0002, 0005, 0010, 0014, 0026, 0030, 0055 of Yoshida, for example).
The same motivational statement applies as set forth above in claim. 
As per claim 22 as applied above, the modified device of Hovey as modified Yoshida and further modified by Bona discloses wherein at least one of the system components that uses the encryption key is configured to use the encryption key to execute an encrypted application(para. 0026 of Bona discloses encryption key, for example).
The same motivational statement applies as set forth above in claim.

As per claim 23 as applied above, the modified device of Hovey as modified Yoshida and further modified by Bona discloses wherein the (para. 0654 of Yoshida, for example).  
The same motivational statement applies as set forth above in claim. 

As per claim 24 as applied above, the modified device of Hovey as modified Yoshida and further modified by Bona discloses wherein the bit array indicates the encryption key based on a mapping of the bit pattern to another domain of data (figs. 1-4 of Hovey depicted the graphics plate layer 10 is a playing surface and furthermore see para. 0017 of Hovey, for example).  
The same motivational statement applies as set forth above in claim. 

As per claim 25 as applied above, the modified device of Hovey as modified Yoshida and further modified by Bona discloses wherein the other domain of data is related to integers from zero to nine (para. 0024,0026 and 0028 of Bona, for example).  
The same motivational statement applies as set forth above in claim. 

As per claim 26 as applied above, the modified device of Hovey as modified Yoshida and further modified by Bona discloses wherein the key is an encryption key(para. 0026 of Bona discloses encryption key).  
The same motivational statement applies as set forth above in claim. 

As per claim 27 as applied above, the modified device of Hovey as modified Yoshida and further modified by Bona discloses comprising a computer that itself houses the sealed housing (para. 0014 of Liersch discloses of  sealed housing, for example). 
The same motivational statement applies as set forth above in claim. 

Pertinent Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
                                             
Pennaz et al. (Patent 7,599,192 B2) provide electronic components into an electronic core structure that may be readily hot laminated by existing processes. The structure may include multiple desired electronic components, such as a display, battery or other power source, integrated circuits, switches, magnetic stripe emulator, antenna, smart chips or other input devices.
Na et al. (Pub. No.: US 2015/0333547 A1) provide a printed circuit board (PCB) disposed on the lead frame, the lead frame may include a first internal connection terminal lead and a second internal connection terminal lead that are disposed on both edges of the lead frame, respectively, and are disposed between the first internal connection terminal lead and the second internal connection terminal lead and constitutes part of the loop, the conductive line pattern may be disposed on the printed circuit board, both ends of the conductive line pattern and both ends of the dummy lead may be connected to each other via an electrical connection member, and the extension antenna may include the conductive line pattern, the dummy lead, and the electrical connection member
Conclusion

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





A.G.
January 25, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434